Case 15-32184        Doc 41     Filed 04/16/19     Entered 04/16/19 12:57:30          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 32184
         Roger Lee Robinson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/22/2015.

         2) The plan was confirmed on 12/03/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
04/20/2016, 01/11/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 12/14/2018.

         6) Number of months from filing to last payment: 39.

         7) Number of months case was pending: 43.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $59,220.25.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-32184             Doc 41           Filed 04/16/19    Entered 04/16/19 12:57:30                 Desc         Page 2
                                                            of 4



 Receipts:

           Total paid by or on behalf of the debtor                     $10,534.59
           Less amount refunded to debtor                                  $111.46

 NET RECEIPTS:                                                                                             $10,423.13


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $4,000.00
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $451.36
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $4,451.36

 Attorney fees paid and disclosed by debtor:                              $0.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim        Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed         Paid         Paid
 Affordable Furniture                      Secured           400.00        671.60           400.00        400.00        4.71
 Affordable Furniture                      Unsecured           0.00        271.60           271.60          27.72       0.00
 Aflac                                     Unsecured      1,384.00            NA               NA            0.00       0.00
 Alarm Detection Systems                   Unsecured      2,240.00            NA               NA            0.00       0.00
 American InfoSource LP                    Unsecured         268.00        268.53           268.53          27.41       0.00
 Americredit Financial Ser Inc             Unsecured     15,733.00     15,733.54        15,733.54       1,606.08        0.00
 AT&T                                      Unsecured      1,227.00            NA               NA            0.00       0.00
 Atlantic Credit & Finance Inc             Unsecured      2,020.00            NA               NA            0.00       0.00
 Atlas Acquisitions LLC                    Unsecured         390.00        390.00           390.00           0.00       0.00
 Capital One Bank                          Unsecured         304.00        140.74           140.74          14.37       0.00
 Cash Call                                 Unsecured      2,500.00            NA               NA            0.00       0.00
 CashNet USA                               Unsecured         300.00           NA               NA            0.00       0.00
 CB USA                                    Unsecured         260.00           NA               NA            0.00       0.00
 Chase Bank                                Unsecured         500.00           NA               NA            0.00       0.00
 Chase Mortgage                            Unsecured           0.00           NA               NA            0.00       0.00
 Check N Go                                Unsecured         500.00           NA               NA            0.00       0.00
 Christopher Turnbull                      Unsecured           0.00           NA               NA            0.00       0.00
 CitiFinancial Auto                        Unsecured      5,000.00            NA               NA            0.00       0.00
 Citizens Bank                             Unsecured      2,197.00            NA               NA            0.00       0.00
 City of Chicago Department of Revenue     Unsecured      2,700.00       2,125.00         2,125.00        216.92        0.00
 Comcast Cable                             Unsecured         385.00           NA               NA            0.00       0.00
 Commonwealth Edison Company               Unsecured      1,528.00       1,528.00         1,528.00        155.98        0.00
 Community Hospital                        Unsecured         260.00           NA               NA            0.00       0.00
 Credit One Bank                           Unsecured      1,028.00            NA               NA            0.00       0.00
 Diversified Consultants, Inc.             Unsecured         700.00           NA               NA            0.00       0.00
 Fifth Third Bank                          Unsecured         500.00           NA               NA            0.00       0.00
 First Financial                           Unsecured         500.00           NA               NA            0.00       0.00
 First Premier                             Unsecured         220.00           NA               NA            0.00       0.00
 GMAC Mortgage                             Unsecured           0.00           NA               NA            0.00       0.00
 Great American Finance Company            Unsecured      1,209.00            NA               NA            0.00       0.00
 Great Lakes Higher Education Guaranty C   Unsecured           0.00    11,160.36        11,160.36       1,139.25        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-32184             Doc 41         Filed 04/16/19      Entered 04/16/19 12:57:30              Desc        Page 3
                                                            of 4



 Scheduled Creditors:
 Creditor                                                Claim         Claim         Claim       Principal       Int.
 Name                                          Class   Scheduled      Asserted      Allowed        Paid          Paid
 Hertz                                     Unsecured         800.00           NA           NA            0.00        0.00
 Household Bank                            Unsecured      1,773.00            NA           NA            0.00        0.00
 HSBC                                      Unsecured         695.00           NA           NA            0.00        0.00
 Illinois Department Of Healthcare And Fam Priority            0.00           NA           NA            0.00        0.00
 Illinois Dept of Revenue 0414             Unsecured           0.00         95.10        95.10           9.71        0.00
 Illinois Dept of Revenue 0414             Priority          773.00        679.09       679.09        679.09         0.00
 Illinois Tollway                          Unsecured      2,000.00            NA           NA            0.00        0.00
 Ingalls Memorial Hospital                 Unsecured         464.00           NA           NA            0.00        0.00
 J.R.S.-I, Inc.                            Unsecured      1,333.00            NA           NA            0.00        0.00
 LVNV Funding LLC                          Unsecured      1,030.00            NA           NA            0.00        0.00
 Midland Credit Management                 Unsecured      1,030.00            NA           NA            0.00        0.00
 Monumental Life Insurance                 Unsecured      1,740.00            NA           NA            0.00        0.00
 Nicor Gas                                 Unsecured      1,200.00         107.63       107.63          10.99        0.00
 Northern Indiana Public Service Company Unsecured        1,900.00       1,520.74     1,520.74        155.24         0.00
 PLS Financial Services Inc                Unsecured          70.00           NA           NA            0.00        0.00
 Premier Bank                              Unsecured         220.00           NA           NA            0.00        0.00
 Public Storage, Inc.                      Unsecured         268.00           NA           NA            0.00        0.00
 Quantum3 Group                            Unsecured           0.00      2,702.00     2,702.00        275.82         0.00
 Renata Robinson                           Priority       2,000.00            NA           NA            0.00        0.00
 RMCB                                      Unsecured         175.00           NA           NA            0.00        0.00
 Santander Consumer USA                    Unsecured           0.00           NA           NA            0.00        0.00
 St. James Hospital                        Unsecured         198.00           NA           NA            0.00        0.00
 Suburban Emergency Physician              Unsecured         128.00           NA           NA            0.00        0.00
 Sullivan Urgent Aid Centers               Unsecured         235.00           NA           NA            0.00        0.00
 T Mobile USA                              Unsecured         218.00           NA           NA            0.00        0.00
 The Payday Loan Store of IL               Unsecured         500.00           NA           NA            0.00        0.00
 United States Dept Of Education           Unsecured     12,011.00     12,230.38     12,230.38      1,248.48         0.00
 Wow Cable                                 Unsecured         558.00           NA           NA            0.00        0.00
 WOW Harvey                                Unsecured         558.00           NA           NA            0.00        0.00


 Summary of Disbursements to Creditors:
                                                                        Claim           Principal               Interest
                                                                      Allowed               Paid                   Paid
 Secured Payments:
       Mortgage Ongoing                                                 $0.00              $0.00                 $0.00
       Mortgage Arrearage                                               $0.00              $0.00                 $0.00
       Debt Secured by Vehicle                                          $0.00              $0.00                 $0.00
       All Other Secured                                              $400.00            $400.00                 $4.71
 TOTAL SECURED:                                                       $400.00            $400.00                 $4.71

 Priority Unsecured Payments:
        Domestic Support Arrearage                                      $0.00              $0.00                 $0.00
        Domestic Support Ongoing                                        $0.00              $0.00                 $0.00
        All Other Priority                                            $679.09            $679.09                 $0.00
 TOTAL PRIORITY:                                                      $679.09            $679.09                 $0.00

 GENERAL UNSECURED PAYMENTS:                                      $48,273.62           $4,887.97                 $0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-32184        Doc 41      Filed 04/16/19     Entered 04/16/19 12:57:30            Desc      Page 4
                                                   of 4



 Disbursements:

         Expenses of Administration                             $4,451.36
         Disbursements to Creditors                             $5,971.77

 TOTAL DISBURSEMENTS :                                                                     $10,423.13


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
